Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,936,853. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
1. In a digital medium environment for skin tone assisted digital image color matching, a method implemented by a computing device, the method comprising: 

receiving an input image to modify based on color features of a reference image; 

detecting faces in the input image and in the reference image; 

determining a skin tone value reflective of a skin tone of each of the faces; 

grouping the faces into one or more face groups based on the skin tone value of each of the faces in the input image and in the reference image, the one or more face groups including an input image face group and a reference image face group; and 








generating a modified image from the input image based on the color features of the reference image, the color features applied to modify the input image including face skin tones of the faces in the reference image face group, yet maintaining the skin tone value of each of the faces from the input image in the modified image.

3. The method as recited in claim 1, wherein the grouping the faces into the one or more face groups comprises: grouping input image faces into one or more input image face groups, the input image face group including one or more of the input image faces having skin tone value differences less than or equal to a grouping threshold; and grouping reference image faces into one or more reference image face groups, the reference image face group including one or more of the reference image faces having skin tone value differences less than or equal to the grouping threshold.

4. The method as recited in claim 3, further comprising: calculating an average skin tone value from the skin tone values of the respective one or more faces in each of the one or more input image face groups and in each of the one or more reference image face groups.

5. The method as recited in claim 4, further comprising: matching a face group pair as the input image face group paired with the reference image face group, wherein the matching the face group pair comprises: determining the face group pair based on a matching criteria of the face group pair having a difference of the respective average skin tone values being less than or equal to a matching threshold; identifying input image regions of the input image and reference image regions of the reference image that include the faces; calculating area sums of the input image regions and the reference image regions corresponding to the faces grouped in the respective one or more input image face groups and the respective one or more reference image face groups; and matching the face group pair as the input image face group having a largest possible area sum of the input image regions that meets the matching criteria and the reference image face group having a largest possible area sum of the reference image regions that meets the matching criteria.

6. The method as recited in claim 5, wherein the generating the modified image includes color matching midtone color features of the reference image applied to the input image, the color matching including using the face skin tones of the faces in the face group pair as part of the midtone color features.

7. The method as recited in claim 6, wherein the color matching the midtone color features of the reference image applied to the input image is effective to maintain original captured image color of the faces in the input image.

8. The method as recited in claim 1, wherein the determining the skin tone value comprises: inputting image regions of the input image and the reference image that include the faces into a skin tone model; and utilizing the skin tone model that determines the skin tone values of the respective faces based on at least skin tone identifiers and lighting features corresponding to the image regions.

9. A device implemented for skin tone assisted digital image color matching, the device comprising: a memory to maintain an input image and a reference image as one of digital images or digital video frames; a processor system configured to implement a color editing system at least partially in hardware, the color editing system including: a facial detection module implemented to detect one or more faces in the input image and in the reference image; a skin tone model implemented to determine a skin tone value reflective of a skin tone of each of the one or more faces; a color matching module implemented to: group the one or more faces into one or more face groups based on the skin tone value of each of the one or more faces in the input image and in the reference image, the one or more face groups including an input image face group and a reference image face group; and generate a modified image from the input image based on color features of the reference image, the color features applied to modify the input image including face skin tones of the faces in the reference image face group, yet maintain the skin tone value of each of the faces from the input image in the modified image.






10. The device as recited in claim 9, wherein, to group the one or more faces into the one or more face groups, the color matching module is implemented to: group input image faces into one or more input image face groups, the input image face group including one or more of the input image faces having skin tone value differences less than or equal to a grouping threshold; and group reference image faces into one or more reference image face groups, the reference image face group including one or more of the reference image faces having skin tone value differences less than or equal to the grouping threshold.

11. The device as recited in claim 10, wherein the color matching module is implemented to calculate an average skin tone value from the skin tone values of the respective one or more faces in each of the one or more input image face groups and the one or more reference image face groups.

12. The device as recited in claim 11, wherein the color matching module is implemented to: match a face group pair as the input image face group paired with the reference image face group based on a matching criteria of the face group pair having a difference of the respective average skin tone values being less than or equal to a matching threshold; and match the face group pair comprising to: identify input image regions of the input image and reference image regions of the reference image that include the faces; calculate area sums of the input image regions and the reference image regions corresponding to the one or more faces grouped in the respective one or more input image face groups and the respective one or more reference image face groups; and match the face group pair as the input image face group having a largest possible area sum of the input image regions that meets the matching criteria and the reference image face group having a largest possible area sum of the reference image regions that meets the matching criteria.

13. The device as recited in claim 12, wherein the color matching module of the color editing system is implemented to color match midtone color features of the reference image applied to the input image to generate the modified image using the face skin tones of the faces in the face group pair as part of the midtone color features.

14. The device as recited in claim 13, wherein the color match by the color matching module is effective to maintain original captured image color of the one or more faces in the input image.

15. The device as recited in claim 9, wherein the skin tone model of the color editing system is implemented to determine the skin tone values of the respective one or more faces based on at least skin tone identifiers and lighting features corresponding to image regions of the input image and the reference image that include the one or more faces.

16. In a digital medium environment for skin tone assisted digital image color matching, a method implemented by a computing device, the method comprising: receiving an input image to modify based on color features of a reference image; detecting one or more faces in the input image and in the reference image; determining a skin tone value reflective of a skin tone of each of the one or more faces; grouping the one or more faces into one or more face groups based on the skin tone value of each of the one or more faces in the input image and in the reference image, the one or more face groups including an input image face group and a reference image face group; determining whether to use face skin tones of the respective faces in the input image face group and in the reference image face group as part of the color features applied to modify the input image; and generating a modified image from the input image based on the color features of the reference image.




17. The method as recited in claim 16, wherein the one or more face groups each include similar skin tone faces that are grouped from the input image and grouped from the reference image based on an average skin tone value difference less than or equal to a grouping threshold of the similar skin tone faces.






18. The method as recited in claim 16, further comprising: matching a face group pair as the input image face group paired with the reference image face group; and wherein the determining whether to use the face skin tones of the respective faces in the face group pair as part of the color features applied to modify the input image is based on whether the face group pair has a difference of average skin tone values of the input image face group and the reference image face group being less than or equal to a matching threshold.

19. The method as recited in claim 18, wherein the generating the modified image includes color matching midtone color features of the reference image applied to the input image, the color matching including using the face skin tones of the faces in the face group pair as part of the midtone color features, the color matching effective to maintain original captured image color of the one or more faces in the input image.

20. The method as recited in claim 16, wherein the determining the skin tone value comprises: inputting image regions of the input image and the reference image that include the one or more faces into a skin tone model; and utilizing the skin tone model that determines the skin tone values of the respective one or more faces based on at least skin tone identifiers and lighting features corresponding to the image regions.
1. In a digital medium environment for skin tone assisted digital image color matching, a method implemented by a computing device, the method comprising: 

receiving an input image to modify based on color features of a reference image; 

detecting faces in the input image and in the reference image; 

determining a skin tone value reflective of a skin tone of each of the faces; 

grouping the faces into face groups based on the skin tone value of each of the faces, the face groups each including similar skin tone faces that are grouped from the input image and grouped from the reference image based on an average skin tone value difference less than or equal to a grouping threshold of the similar skin tone faces; 

matching a face group pair as an input image face group paired with a reference image face group; and 

generating a modified image from the input image based on the color features of the reference image, the color features including face skin tones of the respective faces in the face group pair as part of the color features applied to modify the input image.



3. The method as recited in claim 1, wherein the grouping the faces into the face groups comprises: grouping input image faces into one or more input image face groups, the input image face group including one or more of the input image faces having skin tone value differences less than or equal to the grouping threshold; and grouping reference image faces into one or more reference image face groups, the reference image face group including one or more of the reference image faces having skin tone value differences less than or equal to the grouping threshold.


4. The method as recited in claim 3, further comprising: calculating an average skin tone value from the skin tone values of the respective one or more faces in each of the one or more input image face groups and in each of the one or more reference image face groups.

5. The method as recited in claim 4, wherein the matching the face group pair comprises: determining the face group pair based on a matching criteria of the face group pair having a difference of the respective average skin tone values being less than or equal to a matching threshold; identifying input image regions of the input image and reference image regions of the reference image that include the faces; calculating area sums of the input image regions and the reference image regions corresponding to the faces grouped in the respective one or more input image face groups and the respective one or more reference image face groups; and matching the face group pair as the input image face group having a largest possible area sum of the input image regions that meets the matching criteria and the reference image face group having a largest possible area sum of the reference image regions that meets the matching criteria.




6. The method as recited in claim 1, wherein the generating the modified image includes color matching midtone color features of the reference image applied to the input image, the color matching including using the face skin tones in the face group pair as part of the midtone color features.

7. The method as recited in claim 6, wherein the color matching the midtone color features of the reference image applied to the input image is effective to maintain original captured image color of the faces in the input image.

8. The method as recited in claim 1, wherein the determining the skin tone value comprises: inputting image regions of the input image and the reference image that include the faces into a skin tone model; and utilizing the skin tone model that determines the skin tone values of the respective faces based on at least skin tone identifiers and lighting features corresponding to the image regions.

9. A device implemented for skin tone assisted digital image color matching, the device comprising: a memory to maintain an input image and a reference image as one of digital images or digital video frames; a processor system configured to implement a color editing system at least partially in hardware, the color editing system including: a facial detection module implemented to detect one or more faces in the input image and in the reference image; a skin tone module implemented to determine a skin tone value reflective of a skin tone of each of the one or more faces; a color matching module implemented to: group the one or more faces into one or more face groups based on the skin tone value of each of the one or more faces, the one or more face groups including an input image face group of one or more of the input image faces having skin tone value differences less than or equal to a grouping threshold, and a reference image face group of one or more of the reference image faces having skin tone value differences less than or equal to the grouping threshold; match a face group pair as the input image face group paired with the reference image face group; and generate a modified image from the input image based on color features of the reference image, the color features including face skin tones of the respective faces in the face group pair as part of the color features applied to modify the input image.

10. The device as recited in claim 9, wherein, to group the one or more faces into the one or more face groups, the color matching module is implemented to: group the input image faces into more than one input image face groups, each including one or more of the input image faces having the skin tone value differences less than or equal to the grouping threshold; and group the reference image faces into more than one reference image face groups, each including one or more of the reference image faces having the skin tone value differences less than or equal to the grouping threshold.

11. The device as recited in claim 10, wherein the color matching module is implemented to calculate an average skin tone value from the skin tone values of the respective one or more faces in each of the input image face groups and in the reference image face groups.


12. The device as recited in claim 11, wherein: the face group pair is based on a matching criteria of the face group pair having a difference of the respective average skin tone values being less than or equal to a matching threshold; and the color matching module is implemented to match the face group pair comprising to: identify input image regions of the input image and reference image regions of the reference image that include the faces; calculate area sums of the input image regions and the reference image regions corresponding to the one or more faces grouped in the respective input image face groups and the respective reference image face groups; and match the face group pair as the input image face group having a largest possible area sum of the input image regions that meets the matching criteria and the reference image face group having a largest possible area sum of the reference image regions that meets the matching criteria.



13. The device as recited in claim 9, wherein the color matching module of the color editing system is implemented to color match midtone color features of the reference image applied to the input image to generate the modified image using the face skin tones in the face group pair as part of the midtone color features.

14. The device as recited in claim 13, wherein the color match by the color matching module is effective to maintain original captured image color of the one or more faces in the input image.

15. The device as recited in claim 9, wherein the skin tone model of the color editing system is implemented to determine the skin tone values of the respective one or more faces based on at least skin tone identifiers and lighting features corresponding to image regions of the input image and the reference image that include the one or more faces.

16. In a digital medium environment for skin tone assisted digital image color matching, a method implemented by a computing device, the method comprising: receiving an input image to modify based on color features of a reference image; detecting one or more faces in the input image and in the reference image; determining a skin tone value reflective of a skin tone of each of the one or more faces; grouping the one or more faces into one or more face groups based on the skin tone value of each of the one or more faces, the one or more face groups each including similar skin tone faces that are grouped from the input image and grouped from the reference image based on an average skin tone value difference less than or equal to a grouping threshold of the similar skin tone faces; matching a face group pair as an input image face group paired with a reference image face group; determining whether to use face skin tones of the respective faces in the face group pair as part of the color features applied to modify the input image; and generating a modified image from the input image based on the color features of the reference image.
17. The method as recited in claim 16, wherein the grouping the one or more faces into the one or more face groups comprises: grouping input image faces into one or more input image face groups, the input image face group including one or more of the input image faces having skin tone value differences less than or equal to the grouping threshold; and grouping reference image faces into reference image face groups, the reference image face group including one or more of the reference image faces having skin tone value differences less than or equal to the grouping threshold.

18. The method as recited in claim 16, wherein the determining whether to use the face skin tones of the respective faces in the face group pair as part of the color features applied to modify the input image is based on whether the face group pair has a difference of average skin tone values of the input image face group and the reference image face group being less than or equal to a matching threshold.




19. The method as recited in claim 16, wherein the generating the modified image includes color matching midtone color features of the reference image applied to the input image, the color matching including using the face skin tones in the face group pair as part of the midtone color features, the color matching effective to maintain original captured image color of the one or more faces in the input image.

20. The method as recited in claim 16, wherein the determining the skin tone value comprises: inputting image regions of the input image and the reference image that include the one or more faces into a skin tone model; and utilizing the skin tone model that determines the skin tone values of the respective one or more faces based on at least skin tone identifiers and lighting features corresponding to the image regions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668